Title: D’Aranda to the American Commissioners, 27 September 1784
From: Aranda, Pedro Pablo Abárca y Boléa, Count
To: American Commissioners



Muy Señores Mïos
Paris 27 de Septiembre de 1784

Antes de ayer recibí la carta de Vuestras Señorías del 22 por mano del Sr. Humphreys, Secretario de la comissión, en la qual me comunican la intentión de los Estados Unidos de America de establecer con le Rey Católico una correspondencia conveniente a los dos Dominios, y fundada en los principios de igualdad, reciprocidad, y amistad, que mutuamente sea ventajosa a las dos Naciones. Que para este efecto los Estados Unidos se han servido con fecha de 12 de Mayo autorizar a Vuestras Señorías en debida forma como sus Plenipotenciarios para conferir, tratar, y concluir con los del Rey, mi Amo, un tratado de amistad y comercio, que poder embiar a la ratificatión de dichos Estados sus Principales.
Seguramente tales deseos de los Estados Unidos, y tales principios de igualdad, reciprocidad, y amistad serán mui lisonjeros a la pureza del corazón de Su Majestad Católica, a cuyo conocimiento passaré la explicación de Vuestras Señorías, según me lo previenen.
Pero para el mismo fin y poner a Su Majestad de una vez en el caso de contextar a este passo; ruego a Vuestras Señorías que se sirvan enterarme de si alguna o algunas de sus Personas estarán en el caso de trasladarse a Madrid para el curso, y conclusión de este negociado: cuya pregunta pido a Vuestras Señorías no juzguen  importuna, atendiendo, a que el sistema de mi Corte, que es el mas regular, y general entre todas en asuntos ya directos de su Corona a otra sola, es el de seguirlos entre si, y en uno de los dos Dominios sin valerse de lugar tercero.
Para el ajuste de una paz entre mas de dos, y entre muchos concurrentes, cuyos intereses se han de conciliar, es diferente; porque entonces es indispensable un punto de reunión, como nos ha sucedido en la última paz; y sobre ella puedo decir a Vuestras Señorías que sentados los puntos capitales, las demás incidencias, arreglo de comercio, límites, y otros cabos sueltos de la España con la Inglaterra no had dependido mas de mi Plenipotencia en Paris, sino que se prosiguen en una de las dos Cortes, o en ambas, como regla mas común, que ordinariamente no recibe excepciones, sino en casos que exigen su continuación en el lugar tercero de su principio.
Para nosotros será este el primer tratado, y como reducido a solas nuestras dos partes, he concebido ser proprio del día, el hacer a Vuestras Señorías esta observación, para dar cuenta al Rey, mi Amo, de una vez, de forma que se excuse el retardo que havría, no hallandose instruida Su Majestad desde su principio.
Apenas me hagan entender Vuestras Señorías su disposición sobre este particular abreviaré la expedición, deseoso siempre de que resulte a los dos Estados la satisfacción de su buena inteligencia y amistad.
Con esta ocasión ofrezco a Vuestras Señorías mis deseos personales de servirlos, y obedecerlos, y de que Dios los guarde muchos años. B.L.M. de V.Sas. su mas seguro servidor,

El Conde de Aranda

